Citation Nr: 1011801	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.  

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.  

5.  Entitlement to service connection for arthritis of the 
right hand as secondary to status post lumbar fusion with 
degenerative arthritis of the lumbar spine.  

6.  Entitlement to service connection for arthritis of the 
left hand as secondary to status post lumbar fusion with 
degenerative arthritis of the lumbar spine.  


7.  Entitlement to service connection for arthritis of the 
cervical spine as secondary to status post lumbar fusion with 
degenerative arthritis of the lumbar spine.  

8.  Entitlement to service connection for arthritis of the 
right foot as secondary to status post lumbar fusion with 
degenerative arthritis of the lumbar spine.  

9.  Entitlement to service connection for arthritis of the 
left foot as secondary to status post lumbar fusion with 
degenerative arthritis of the lumbar spine.  

10.  Entitlement to service connection for arthritis of the 
right hip as secondary to status post lumbar fusion with 
degenerative arthritis of the lumbar spine.  

11.  Entitlement to service connection for arthritis of the 
left hip as secondary to status post lumbar fusion with 
degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 and September 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

In the September 2006 rating decision, the RO granted service 
connection for arthritis of the left ad right knee, each 
rated as 10 percent disabling, and denied service connection 
for peripheral neuropathy of the lower extremities, arthritis 
of the feet, and arthritis of the bilateral hips, all as 
secondary to status post lumbar fusion with degenerative 
arthritis of the lumbar spine.  In March 2007, correspondence 
was received from the Veteran which may be accepted as a 
notice of disagreement.

In September 2007, the RO also denied service connection for 
cervical disease, arthritis of the right hand, and arthritis 
of the left hand.  The RO continued the denial of the prior 
issues.  The Veteran thereafter submitted a notice of 
disagreement as to the new issues and continued to disagree 
with the denial of the prior issues.  The Veteran has been 
sent a statement of the case (SOC) and he perfected his 
appeal.  

With regard to the service connection claims, the Veteran has 
limited his appeal to secondary service connection.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issues of service connection for arthritis of the 
cervical spine, hips, and feet are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had painful extension, limited to 5 degrees, 
of the right knee prior to July 5, 2007, but not thereafter.  

2.  The Veteran has exhibited painful and limited flexion of 
the right knee during the appeal period, but not to 30 
degrees or the equivalent thereof.  

3.  The Veteran has exhibited normal extension and painful 
and limited flexion of the left knee during the appeal 
period, but not to 30 degrees or the equivalent thereof.  

4.  Peripheral neuropathy of the right lower extremity is 
etiologically related to service-connected status post lumbar 
fusion with degenerative arthritis of the lumbar spine.  

5.  Peripheral neuropathy of the left lower extremity is 
etiologically related to service-connected status post lumbar 
fusion with degenerative arthritis of the lumbar spine.  

6.  There is no competent evidence linking the diagnosis of 
arthritis of the hands to his low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for right 
knee arthritis based on painful extension are met, prior to 
July 5, 2007, but not thereafter.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, 
Diagnostic Codes 5010-5261 (2009).

2.  The criteria for a higher rating for right knee arthritis 
based on painful flexion are not met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, 
Diagnostic Codes 5010-5260 (2009).

3.  The criteria for a higher rating for left knee arthritis 
based on painful flexion are not met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, 
Diagnostic Codes 5010-5260 (2009).

4.  Peripheral neuropathy of the right lower extremity is 
proximately due to, the result of, or aggravated by the 
service-connected status post lumbar fusion with degenerative 
arthritis of the lumbar spine disability.  38 U.S.C.A. § 1101 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310(a) (2009).  

5.  Peripheral neuropathy of the left lower extremity is 
proximately due to, the result of, or aggravated by the 
service-connected status post lumbar fusion with degenerative 
arthritis of the lumbar spine disability.  38 U.S.C.A. § 1101 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310(a) (2009).  

6.  Arthritis of the right hand is not proximately due to, 
the result of, or aggravated by the service-connected status 
post lumbar fusion with degenerative arthritis of the lumbar 
spine disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.310(a) (2009).  

7.  Arthritis of the left hand is not proximately due to, the 
result of, or aggravated by the service-connected status post 
lumbar fusion with degenerative arthritis of the lumbar spine 
disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.310(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claims as to the issues of service connection for 
peripheral neuropathy of the right and left lower extremities 
is being granted in full.  As such, any deficiencies with 
regard to VCAA as to those issues are harmless and 
nonprejudicial.

With respect to the claimant's other claims adjudicated 
below, VA has met all statutory and regulatory notice and 
duty to assist provisions.  Prior to the initial adjudication 
of the claimant's claims, VCAA letters were issued in April 
2006 and April 2008, which fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  

With regard to the higher rating claims, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluations 
assigned following the grant of service connection for the 
knees.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 10 percent disability ratings and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a statement of the case 
(SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  In fact, the Veteran was sent a letter in June 
2008 which specifically addressed pertinent rating codes.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations for the knees.  38 C.F.R. § 3.159(c)(4).  The 
examinations are adequate as the claims file was reviewed, 
the examiners reviewed the pertinent history, examined the 
Veteran provided findings in sufficient detail, and provided 
rationale.  See Steff v. Nicholson, 21 Vet. App. 120, 124 
(2007).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by the record.  The records satisfy 38 C.F.R. 
§ 3.326.

With regard to the issues of service connection for right and 
left hand disabilities, the Board also finds that a VA 
examination containing a medical opinion is not necessary to 
determine whether they are related to his low back disorder.  
See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
While there is evidence of a current diagnosis there is no 
indication that bilateral hand disability may be associated 
with the Veteran's service-connected low back disability.  
Further, since the Board has concluded that the preponderance 
of the evidence is against the claims of service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which a veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a September 2006 rating decision, the RO granted service 
connection for arthritis of the left ad right knee, each 
rated as 10 percent disabling, under Diagnostic Code 5010.  

The Veteran was afforded a VA examination in May 2006.  The 
Veteran related that he was not able to walk, stand up, or 
sit down for extended periods.  Physical examination of the 
right knee showed no swelling or deformity.  The range of 
motion was limited from 5 degrees to extension to 100 degrees 
of flexion due to pain.  The knee was stable.  The repetitive 
movement was painful and the Veteran was unable to tolerate 
it.  Physical examination of the left knee showed no swelling 
or deformity.  The range of motion was zero degrees of 
extension to 110-140 degrees of flexion (it appears that 
pains started at 110 degrees).  The knee was stable.  X-rays 
revealed arthritis.  The diagnosis was osteoarthritis of both 
knees.  

On July 5, 2007, the Veteran was afforded another VA 
examination.  At that time, the Veteran reported that he had 
3-4 flare-ups per month to include giving way of both knees.  
He also reported having pain of 5/10 in the left knee, 
greater than in the right knee.  However, the pain was 
controlled with Tylenol with codeine.  The Veteran related 
that without his crutch, he was unable to walk as well as he 
normally does.  Of note, the Veteran indicated that he 
engaged in exercise 4-5 times per week, walking on a 
treadmill for about 45 minutes.  The Veteran related that he 
could not engage in such exercise during a flare-up.  

Physical examination of the knees revealed no obvious 
deformities; however, there was mild effusion present in both 
knees.  There were no breaks in the skin.  Range of motion on 
right revealed zero degrees of extension.  Flexion was not 
indicated.  On the left, the Veteran's range of motion was 
from zero degrees of extension to 100 degrees of flexion.  
There was no instability of the medial or lateral collateral 
ligaments, bilaterally.  There was no anterior and posterior 
drawer signs.  Lachman's was stable, bilaterally.  There was 
no soft end-point.  On varus/valgus stressing, there was mild 
subjective complaints of pain bilaterally on the medial joint 
lines on palpation of the medial joint line.  The Veteran 
reported tenderness at the mid proximal substance.  The 
Veteran reported pain and tenderness on the medial joint line 
bilaterally.  There was no additional limitation on 
repetition of range of motion and the Veteran was without 
pain other than mentioned in the report.  There was also no 
fatigue or weakness.  The diagnoses remained the same from 
the last examination.  

May 2008 x-rays continued to show mild to moderate 
osteoarthritis of both knees.  There was no evidence of 
dislocation.  

In September 2009, the Veteran was afforded a VA examination.  
The Veteran reported that there was no giving way, but he had 
instability.  He also had pain, stiffness, weakness, 
decreased speed of motion, and swelling.  There was no 
incoordination, dislocation, subluxation, locking, or 
effusions.  There were no incapacitating episodes.  The 
Veteran was able to walk a few city blocks.  He 
intermittently used a cane and his gait was antalgic.  
Physical examination revealed no crepitation, mass behind 
either knee, clicks or snaps, grinding, instability, patellar 
abnormality, meniscus abnormality, abnormal tendons or 
bursae, or other knee abnormalities.  Range of motion was 
zero to 110 degrees on both sides, with extension noted to be 
normal.  The Veteran exhibited pain, but there was no 
objective evidence of pain following repetitive motion.  
There was no ankylosis.  

In rating the knees, symptomatic removal of the semilunar 
cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  A dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  In this case, these codes 
are inapplicable as the Veteran does not have a dislocated 
semilunar cartilage nor removal of such.  

Arthritis due to trauma, confirmed by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Diagnostic Code 5260 provides for a non-compensable 
evaluation where flexion is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension is limited to 5 degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The words "slight," "moderate" and "severe" are 
not defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "moderate" or "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In a precedent opinion, VA's General Counsel (GC)concluded 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.

GC has held that if a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998). The Board notes 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a 
separate rating may only be assigned when there is arthritis 
and limitation of motion and/or painful motion. Therefore, 
consideration must be given to whether separate ratings are 
warranted to reflect disability manifested by instability and 
subluxation as well as disability manifested by limitation of 
motion and/or painful motion or limitation of motion and/or 
painful motion on its own. 

A review of the VA examinations shows that prior to July 5, 
2007, the Veteran had limited extension on the right side to 
5 degrees.  Under Diagnostic Code 5261, a non-compensable 
rating is warranted where extension is limited to 5 degrees  
However, the Board finds that pursuant to DeLuca and 38 
C.F.R. § 4.59, a separate 10 percent rating is warranted for 
painful and limited extension.  However, as of the July 5, 
2007 examination, this finding was no longer shown and, as 
such, as separate rating is no longer warranted as of that 
date.  See Fenderson.  

Otherwise, the Veteran has exhibited normal extension of both 
knees.  Flexion has been limited by pain, but not to 30 
degrees or the functional equivalent thereof.  Accordingly, 
the assigned 10 percent ratings per knee were appropriate.  
See Diagnostic Code 5260.  

The Veteran has reported having instability; however, 
stability testing has been consistently normal, despite 
spanning a lengthy time period.  Lateral instability and 
subluxation have repeatedly not been demonstrated.  Thus, a 
separate rating on this basis is not warranted.  See 
Diagnostic Code 5257.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a separate 10 percent rating for 
arthritis of the right knee based on painful and limited 
extension prior to July 5, 2007, but not thereafter; the 
preponderance of the evidence is against a rating in excess 
of 10 percent each for the right knee and left knee based on 
painful and limited flexion at any time during the appeal 
period.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's knee 
disabilities with the established criteria found in the 
rating schedule for knee disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disabilities.  There is nothing in the 
record which suggests that the knee disabilities markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disabilities' 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

In this case, the Veteran's claim of service connection for 
arthritis of the hands was filed after the effective date of 
the revised regulation (October 10, 2006).  As such, the new 
version of the regulation applies.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) competent evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  


Peripheral Neuropathy of the Lower Extremities

December 1997 electromyography (EMG) findings revealed the 
presence of peripheral neuropathy.  The Veteran has 
consistently reported that his service-connected low back 
pain radiates into his lower extremities.  See VA examination 
dated May 2003; November 2004 VA outpatient report; October 
2004 VA outpatient report; October 2005 VA examination 
report; January 2006 letter of Michael T. Cox, M.D.; and 
February 2007 letter of Dr. Cox.  The Veteran has diagnosed 
degenerative disc disease/intervertebral disc syndrome.  The 
October 2004 VA outpatient report noted that the Veteran's 
bilateral lower extremity radicular symptoms were 
etiologically related to his disc disease of the lumbar 
spine.  Likewise, the October 2005 VA examination report 
noted that the Veteran's low back disability was productive 
of radicular symptoms.  In February 2007, Dr. Cox stated that 
the Veteran has degenerative arthritis of the lumbar spine 
with resultant lumbar fusion and degenerative arthritis.  He 
also indicated that the Veteran had spinal stenosis.  He 
provided an opinion that the Veteran had resultant peripheral 
numbness, tingling, and pain, which was related to his back 
disabilities.  

In September 2009, the Veteran was afforded a VA examination. 
He reported numbness and tingling of the lower extremities.  
The examiner stated that due "to the diffuse, stocking 
distribution of the neuropathic symptoms of the feet, I feel 
the findings are most consistent with peripheral 
neuropathy."  Earlier in the report, the examiner indicated 
that the etiology of the peripheral neuropathy was diabetes 
mellitus.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion is derived.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

In this case, the diagnosis of peripheral neuropathy is 
confirmed in the medical records.  The private physician 
stated that it was related to the low back disabilities and 
the VA examiner indicated that it was related to diabetes 
mellitus.  Neither physician indicated that the etiological 
source was definitely exclusive.  Both physicians are 
competent as they have medical training.  Dr. Cox is a 
specialist in internal medicine and geriatrics.  Both medical 
opinions are also probative as they were provided by 
physicians and are supported in the record.  The Veteran has 
multiple low back disorders, numerous complaints regarding 
his lower extremities in conjunction with the back disorders, 
and he does have diabetes mellitus.  The Board finds that the 
medical evidence of record is in relative equipoise as to the 
matter of whether peripheral neuropathy of the lower 
extremities is attributable to the service-connected low back 
disability.  As noted, there are contradictory opinions, but 
the Board finds that they are of equally probative value as 
they were provided by specialists and were based on accurate 
medical histories.  The evidence in this case is so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service 
connection for peripheral neuropathy of the right and left 
lower extremities is warranted.


Arthritis of the Hands

VA outpatient treatment records document that the Veteran has 
degenerative joint disease in his hands.  See VA treatment 
records dated March 12, 2004.  However, there is not medical 
evidence to suggest that there is any etiological connection 
between this diagnosis and the Veteran's service-connected 
status post lumbar fusion with degenerative arthritis of the 
lumbar spine.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The Veteran is also competent to 
report what comes to him through his sense; symptomatology 
which is observable and identifiable by lay people 
represented competent evidence, such as varicose veins which 
"may be diagnosed by their unique and readily identifiable 
features."  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Layno.  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009), the Federal Circuit stated that under 
section 1154(a), lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when: a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis; or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In this case, the Veteran is competent to report that his 
hands are painful.  Indeed, there is a diagnosis of arthritis 
supporting his complaints.  However, he is not competent to 
state that his arthritis of the hands developed due to his 
low back disorder or has been etiologically impacted by his 
low back.  They are not located in the same anatomical region 
and the Veteran has offered no competent explanation as to 
how there would be any nexus between the two diagnoses.  
Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  This is one 
of those instances.  

Further, there is no other competent and probative evidence 
otherwise linking the Veteran's diagnosis of arthritis of the 
hands to his low back disability.  Accordingly, service 
connection for arthritis of the right and left hands as 
secondary to status post lumbar fusion with degenerative 
arthritis of the lumbar spine is denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims for secondary service connection for 
arthritis of the hands, and they must be denied.


ORDER

Entitlement to a separate 10 percent rating for right knee 
arthritis based on painful and limited extension prior to 
July 5, 2007, but not thereafter, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the right knee based on painful and limited 
flexion is denied.  

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the left knee based on painful and limited 
flexion is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is granted.  

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is granted.  

Entitlement to service connection for arthritis of the right 
hand as secondary to status post lumbar fusion with 
degenerative arthritis of the lumbar spine is denied.  

Entitlement to service connection for arthritis of the left 
hand as secondary to status post lumbar fusion with 
degenerative arthritis of the lumbar spine is denied.  


REMAND

Unfortunately, a remand is required for the remaining issues 
in this case.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that the Veteran is afforded every possible consideration.

The Board notes that the claim as to the issues of secondary 
service connection for arthritis of the hips and feet was 
received prior to the change in the regulation for secondary 
service connection claims.  The issue of service secondary 
service connection for a cervical spine disability was 
received after the regulatory change.

The Veteran was afforded VA examinations in September 2009.  
The VA examiner essentially concluded that the Veteran 
developed osteoarthritis of the feet, knees, hips, cervical 
spine, and lumbar spine.  His lumbar spine disability 
occurred subsequent to his injury to the low back during 
service.  It was the examiner's opinion that the inservice 
injury predisposed him to develop arthritis and degenerative 
joint disease in the particular location (lumbar spine) at an 
earlier age than he might have otherwise has such 
development.  He then went on to develop arthritis in many 
joints in his body.  

In sum, the examiner found no direct connection between the 
Veteran's lumbar spine disabilities and his arthritis of the 
cervical spine, hips, and feet.  However, an opinion was not 
provided regarding aggravation.  

Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In this 
case, VA afforded the Veteran VA examinations to determine if 
his current arthritis of the hips, feet, and cervical spine 
are etiologically related to his status post lumbar fusion 
with degenerative arthritis of the lumbar spine, but as 
noted, an opinion regarding aggravation was not provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should request an examination 
report addendum from the VA examiner who 
conducted the examination in September 
2009.  Another examination is not 
required unless deemed necessary by the 
VA examiner.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Based on a review of the 
claims file and the previous examination 
findings, the examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that bilateral 
hip and/or bilateral feet arthritis 
is/are permanently aggravated by the 
Veteran's service-connected status post 
lumbar fusion with degenerative arthritis 
of the lumbar spine.  

With regard to cervical spine arthritis, 
the examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that cervical spine 
arthritis is permanently aggravated by 
the Veteran's service-connected status 
post lumbar fusion with degenerative 
arthritis of the lumbar spine.  If such 
aggravation is found present, the 
examiner should address the following 
medical issues: (1) The baseline 
manifestations of the Veteran's cervical 
spine disability found present prior to 
aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected status post lumbar 
fusion with degenerative arthritis of the 
lumbar spine disability based on medical 
considerations.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The AMC should review the medical 
opinion obtained above to ensure that the 
remand directives have been accomplished.  
If all questions posed are not answered 
or sufficiently answered, AMC should 
return the case to the examiner for 
completion of the inquiry.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


